Barnard, P. J.
This action was for a divorce. A motion was made by the plaintiff for alimony and expenses before trial. The affidavit of the plaintiff states that $50 was granted for counsel fees, and $50 for witness fees. The order was not so entered, but alimony was allowed, and “$100 for counsel fees, pending the litigation.” With this order standing, there is no basis for a retaxation of costs. The order allows nothing for witness fees or expenses, and the defendant has no right to ask the plaintiff’s attorney to apply any portion of the $100 to the payment of witness fees. The form of the check by which the $100 was paid, stating that $50 was for counsel fees and $50 for witnesses, did not change the order. The plaintiff’s attorney could receive the $100 as his right, under the order. Order affirmed, with costs and disbursements. All concur.